Citation Nr: 9921830	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-24 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of a bunionectomy with metatarsal osteotomy of the 
left foot, claimed to have resulted from surgical treatment 
at a VA medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Husband




ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a March 1995 rating decision, 
in which the RO denied the veteran's claim of entitlement to 
benefits under 38 U.S.C.A. § 1151 for residuals of a 
bunionectomy with metatarsal osteotomy of the left foot, 
claimed to have resulted from surgical treatment at a VA 
medical facility.  The veteran filed an NOD that same month, 
and an SOC was issued by the RO in April 1995.  In June 1995, 
the veteran filed a substantive appeal.  That same month, 
June 1995, the veteran testified before a hearing officer at 
the VARO in Boston.  A supplemental statement of the case 
(SSOC) was issued in December 1996.  

REMAND

A review of the claims file reflects a treatment record from 
the VA Medical Center (VAMC) in Boston, dated in December 
1983, at which time the veteran underwent an orthopedic 
consultation to evaluate a left foot disorder.  It was noted, 
as history, that she had had bunion problems for many years, 
and that her great toe had been drifting inward (valgus) 
resulting in elevation of the second toe with pain.  Upon 
clinical evaluation, she was noted to have a large bunion 
with an overlying bursa and some inflammation on the left 
first metatarsal phalangeal joint.  The first toe was noted 
to be markedly in valgus, and quite supple.  A radiographic 
study revealed that there was some pronation of the great toe 
with the result that the lateral sesamoid was luxated 
(dislocated) off the head of the first metatarsal.  The 
report's assessment noted that surgical correction was 
warranted for the veteran's great toe deformities.  

Thereafter, in January 1984, the veteran underwent a McBride 
procedure, with metatarsal osteotomy and insertion of a K-
wire.  A VAMC Boston operation report noted a pre-operative 
diagnosis of "Hallux valgus metatarsus varus primus, left 
foot."  The veteran was noted to have progressive hallux 
valgus, a bunion deformity of the metatarsophalangeal joint, 
and primus metatarsal varus.  A VAMC Boston hospital 
discharge summary, also dated in January 1984, described the 
veteran's pre-operative foot disorder symptomatology as a 
worsening of the bunion of the left foot, over-riding the 
second toe, resulting in aggravation and pain with walking 
and wearing shoes.  Following her surgery, the veteran was 
noted to have done well post-operatively.  Thereafter, a VAMC 
Boston treatment record, dated in October 1985, noted the 
veteran's complaint about the shape of her left foot, and 
clinical findings of abducted slightly supinated left great 
toe.  The examiner's assessment was of complications of 
surgery, with medial structures tightened.  

In June 1995, the RO received a statement from Lloyd Smith, 
D.P.M., who noted that the veteran had been a patient of his 
since 1990, and that she had undergone bunion surgery in 
1984.  This, he reported, had left her with a hallux varus 
condition, which had been corrected by him in 1991.  Dr. 
Smith noted, in addition, that the veteran had residual 
weakness in the interphalangeal (IP) joint of her left great 
toe, secondary to the old hallux varus condition, and 
directly as a result of the surgery performed in 1984.  It 
was also noted that the veteran suffered from degenerative 
changes in the IP joint of the left great toe.  

In September 1995, the veteran was medically examined for VA 
purposes.  She was noted to have hallux valgus of the left 
foot, and an antalgic, apropulsive gait.  In addition, the 
veteran was unable to rise on her toes or heels, and was 
noted to rise on the inner/outer borders of her feet very 
little and with great difficulty.  The examiner's diagnosis 
was residuals of bunionectomy of the left foot.  

In July 1996, the RO received a statement from Daniel Marcus, 
D.P.M, dated in May 1996.  Dr. Marcus noted that the veteran 
had undergone a McBride bunionectomy in 1984, with a very 
poor result.  He also noted that surgery had been performed 
by Dr. Smith to correct the unacceptable result of the hallux 
varus, but even so, the veteran still suffered from her 
original problem and pain.  Dr. Marcus' diagnostic impression 
was chronic neuritis of the proper digital nerve along the 
medial aspect of the left hallux post bunionectomy, 
associated with hallux varus.  The veteran was also noted to 
have lost her sesamoid function, and to have a chronic 
altered gait, as a result of her bunion surgery in 1984.  

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits under 
section 1151 was filed in December 1994.  Therefore, under 
the statute and the opinion of the General Counsel cited 
above, this claim has been adjudicated by the RO, and is 
being reviewed by the Board, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well grounded claim.  See Elkins v. West, 12 Vet.App. 209, 
213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (previously known as the U.S. Court of Veterans 
Appeals, prior to March 1, 1999) has recently held that the 
requirements for a well-grounded claim under section 1151 
are, paralleling those generally set forth for establishing 
other service-connection claims, as follows:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of a disease or injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or a connection) between 
that asserted injury or disease and the current disability.  
See Jones v. West, ___Vet. App. ___, No. 98-664 (July 7, 
1999).  In this instance, the veteran has submitted two 
medical opinions which indicate that she suffers from 
disabilities to her left foot as a result of her VA surgery 
in 1984.  Thus, the Board finds the veteran's claim under 
section 1151 to be well grounded.  

However, the finding of a well-grounded claim is not 
dispositive of the issue.  Once a claim is well grounded, the 
presumption that the opinions of those physicians in favor of 
the veteran are entitled to full weight no longer applies, 
and the Board must determine the issue, in this instance 
entitlement to benefits under section 1151, by weighing and 
balancing the opinions with all the other evidence of record.  
See Evans v. West, 12 Vet.App. 22, 30 (1998).  

As noted above, prior to her surgery, the veteran suffered 
from bunions that caused a hallux valgus condition and 
elevation of the left second toe.  She was also noted to 
suffer from primus metatarsal varus.  This resulted in 
aggravation and pain while walking and wearing shoes.  
Whether primus metatarsal varus refers to an additional 
problem associated with the veteran's left great toe is not 
evident from the record.  We note that the RO denied the 
claim based upon a finding that there is no additional 
disability.  The most recent evidence reflects that the 
veteran suffers from chronic neuritis, loss of her sesamoid 
function, altered gait, and residual weakness of the IP joint 
of her left great toe, which both Drs. Smith and Marcus 
relate to the development of hallux varus, subsequently 
corrected, as a result of the surgery in 1984.  

In reviewing the evidence, the Board is unclear as to whether 
the veteran's current symptoms are necessarily additional 
disabilities beyond what she had been experiencing prior to 
her operation in 1984.  We note this given the fact that it 
does not appear either Dr. Smith or Dr. Marcus reviewed the 
veteran's VAMC Boston treatment records associated with her 
surgery.  The Board notes we are not permitted to draw 
inferences as to medical causation or etiology without a 
solid foundation in the record.  See Colvin v. Derwinski, 1 
Vet.App. 171, 174 (1991).

Thus, we find that, before reaching a decision with respect 
to the veteran's claim, an additional VA medical examination 
should be undertaken, in which the veteran's entire medical 
history is reviewed, with both past and current findings 
considered, including the opinions of both Drs. Smith and 
Marcus.  In so finding, we note that the VA examiner in 
September 1995 reported that no X-rays, charts, or operative 
reports were available for review.  In addition, it does not 
appear the examiner was asked to comment on whether the 
veteran suffered any additional disability as a result of her 
bunionectomy with metatarsal osteotomy at VAMC Boston in 
1984.  

Accordingly, while the Board regrets the delay in this case, 
further appellate consideration will be deferred, and the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 is 
REMANDED to the RO for the following action:

1. The RO should contact the veteran and obtain 
the names and addresses of all medical care 
providers (VA or non-VA), if any, who have 
treated the veteran's left foot disorder 
since May 1996.  The RO should also request 
that the veteran furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  The RO should 
attempt to obtain any such private treatment 
records and any additional VA medical records 
not already on file, which may exist, and 
incorporate them into the claims folder.  

2. Following this development, the RO should 
schedule the veteran for a VA medical 
examination.  Before evaluating the veteran, 
the examiner should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  The examiner's 
report should reflect such review of the 
history of this case, and should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses.  In 
particular, the examiner should comment on 
the nature, extent, and etiology of any 
disabilities associated with the veteran's 
left foot, and whether they are a result of 
the veteran's bunionectomy with metatarsal 
osteotomy performed at the VAMC in Boston in 
January 1984.  In particular, the examiner's 
opinion should include consideration of both 
statements from Drs. Smith and Marcus, and 
should otherwise also be supported by 
pertinent medical evidence.  

3. Upon completion of the foregoing, the RO 
should review all the pertinent evidence of 
record associated with the veteran's claims 
file, and should again consider her claim for 
benefits under section 1151 for residuals of 
hallux valgus surgery.  If action taken 
remains adverse to the veteran, she and her 
accredited representative should be furnished 
a supplemental statement of the case (SSOC) 
concerning all evidence added to the record 
since the last SSOC.  Thereafter, the veteran 
and her representative should be given an 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until she receives further notice, 
but she may furnish additional evidence and argument while 
the case is in Remand status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet.App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


